Case 1:18-cv-00183-LMB-MSN
              Case 18-00039 Document
                            Doc 110-2 12Filed
                                           Filed
                                               05/01/19
                                                 06/19/18 Page
                                                           Page1 1ofof2 2 PageID# 500
Case 1:18-cv-00183-LMB-MSN
              Case 18-00039 Document
                            Doc 110-2 12Filed
                                           Filed
                                               05/01/19
                                                 06/19/18 Page
                                                           Page2 2ofof2 2 PageID# 501
